                           UNITED STATES DISTRICT COURT  
                           NORTHERN DISTRICT OF CALIFORNIA 



 RON FRANKLIN                                            CASE No C 4:17-cv-00789-HSG
                  Plaintiff(s)
 v.                                                      STIPULATION AND [PROPOSED]
                                                         ORDER SELECTING ADR PROCESS
 DENNIS MALLY
                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:  
   Early Neutral Evaluation (ENE) (ADR L.R. 5)                    Note: Magistrate judges do not conduct
                                                                   mediations under ADR L.R. 6. To request an
  ■ Mediation (ADR L.R. 6)  (Hybrid)
                                                                  early settlement conference with a Magistrate
   Private ADR (specify process and provider)                     Judge, you must file a Notice of Need for
                                                                   ADR Phone Conference. Do not use this
                                                                   form. See Civil Local Rule 16-8 and ADR
                                                                   L.R. 3-5. 

The parties agree to hold the ADR session by:  
   the presumptive deadline (90 days from the date of the order referring the case to ADR,
    unless otherwise ordered. )  
  ■ other requested deadline:  February 1, 2019
  

 Date: November 15, 2018                                 /s/ K. Chike Odiwe
                                                          Attorney for Plaintiff 
 Date: November 9, 2018                                  /s/ Gregory M. Fox
                                                          Attorney for Defendant 


     
     X IT IS SO ORDERED
      IT IS SO ORDERED WITH MODIFICATIONS:



     Date: 11/16/2018
                                                             U.S. DISTRICT/MAGISTRATE JUDGE 

 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
Form ADR-Stip rev. 1-2017
